Citation Nr: 0708710	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable rating for right 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran had no left ear hearing disability at 
separation or within one year following service; his current 
left ear hearing disability is not attributable to service.

2.  Right ear hearing loss is manifested, at most, by an 
average pure tone threshold of 56 decibels with 
discrimination ability of 94 percent.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in service, nor is 
it presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006). 

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
May 2004 letter.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues, any such downstream elements are rendered moot; thus, 
the veteran is not prejudiced by the Board's consideration of 
this pending issue.  In a June 2004 personal statement the 
veteran stated that he had not seen any private physicians, 
apparently other than Dr. Robert Palmer, who returned a 
negative response to VA.  As noted below, VA is in possession 
of all of the veteran's VA records.  Thus, any further notice 
would serve no purpose and the veteran cannot be prejudiced 
by the Board's consideration of the pending claims.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the May 
2004 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records and VA medical records.  As 
aforementioned, the RO attempted to obtain treatment records 
from Dr. Robert Palmer, but received a negative response to 
its request.  The veteran has not indicated the presence of 
any other outstanding relevant records and has not requested 
VA's assistance in obtaining any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless 'no reasonable possibility' exists that an 
examination would aid in substantiating the veteran's claim.  
Duenas v. Principi, 18 Vet. App. 112 (2004) (per curiam); 
38 U.S.C.A. § 5103A (West 2002).  VA will provide a medical 
examination when necessary to decide the claim, and an 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  The veteran has been provided several medical 
examinations in furtherance of substantiating his claims.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred therein.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The requisite link between a current disability 
and military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Hearing loss will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's entrance examination dated in May 1961 reveals 
hearing of 20/20 on whispered voice testing.  

On the veteran's separation examination in February 1965, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
5
10
30
35
LEFT
10
10
5
5
5
10

On the authorized audiologic evaluation in October 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
70
70
65
LEFT
20
15
20
45
50

Pure tone averages were 56 for the right ear and 32 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 96 percent in 
the left ear.

After reviewing the veteran's claims file, the examiner noted 
that the veteran's induction examination indicated hearing 
within normal limits bilaterally.  The examiner also stated 
that the veteran's discharge physical indicated mild hearing 
loss at the 4000 and 6000 Hz in the right ear and that the 
left ear results were within normal limits.  The examiner 
diagnosed asymmetric bilateral sensorineural hearing loss and 
noted that it was more likely than not that right ear hearing 
loss was attributable to service due at least in part to 
noise exposure.  With respect to the left ear, the examiner 
concluded that hearing loss in this ear was less likely than 
not due to service because hearing was within normal limits 
on the veteran's separation examination.  

On the authorized audiologic evaluation in August 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
65
75
65
LEFT
25
15
25
45
50

Pure tone averages were 56 for the right ear and 34 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and of 96 percent in 
the left ear.

The examiner diagnosed mild sloping to moderate sensorineural 
hearing loss in the left ear and mild sloping to severe 
sensorineural hearing loss in the right ear.  The examiner 
noted that the veteran had hearing loss in the right ear when 
he left active duty and found it likely that hearing loss in 
this ear was attributable to service.  For the left ear, the 
examiner noted that the veteran had normal hearing upon 
separation and remarked that it was thus not likely that 
hearing loss in this ear was attributable to service.  

Service connection for left ear hearing loss is not 
warranted.  With reference to the evidence outlined above, 
the competent medical opinions clearly indicate that the 
veteran had normal left ear hearing upon his separation from 
service and that any current hearing deficit in this ear is 
not attributable to service.  Both examiners have failed to 
attribute the veteran's hearing loss to service.  Moreover, 
the evidence of record fails to establish that hearing loss 
in this ear manifested to a compensable degree within one 
year of the veteran's discharge from service.  Left ear 
hearing loss is not objectively shown until October 2004, 
almost 40 years following the veteran's discharge from 
service.  Accordingly, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
left ear hearing loss and it must be denied.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155. Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v.  
Brown, 7 Vet. App. 55, 58 (1994).

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
'staged' ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100 (2006), sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI or VIA to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  Table VIA will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet.  
App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that 'the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.' 

Pursuant to 38 C.F.R. § 4.85(f), where impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a numeric designation at Level 
I, subject to the provisions of 38 C.F.R. § 3.383(a)(3) (This 
regulation applies only where there is hearing loss 
compensable to a degree of 10 percent in the service-
connected ear effective in August 2004 or where there is 
total deafness in the nonservice-connected ear prior to 
August 2004; neither condition is met here.).  Therefore, the 
veteran's non-service-connected left ear is assigned to Level 
I.

A compensable evaluation for the veteran's right ear hearing 
loss is not warranted under the circumstances.  With respect 
to results of the audiological evaluations listed above, the 
Numeric Designations for the veteran's service-connected 
right ear hearing loss is I.  38 C.F.R. § 4.85, Table VI 
(2006).  Thus, the numerical designations, when applied to 38 
C.F.R. § 4.85 Table VII (2006), yield a noncompensable 
evaluation.  Accordingly, the claim must be denied.

The Board has also considered whether a compensable 
evaluation is warranted for the veteran's right ear hearing 
loss on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The evidence of record, however, does not 
demonstrate that the veteran's right ear hearing loss has 
resulted in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the 
condition ever has required frequent hospitalization, or that 
it alone markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extra-schedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1) (2006). 




ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to an initial compensable rating for right ear 
hearing loss is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


